DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledge that claims 1, 2, 4, 9, 10, 12, 17 -20 were amended.
It appears that the amendments to clams 1, 9 and 17 were to address the of 35 U.S.C. 112  rejection in the previous Office Action (05/06/2022).  The rejection was given because it was unclear what the update comprises in the previous recited limitation “update one of the status log”.  The amendments recites “conflicting information”, and in the updating step, “update[s] one of the second current status of the status log and the first current status of the provisioning service device based on the detected conflicting information of the user account”.  Examiner respectfully submits that is it still unclear what the update comprises.  And the amendments appear to add additional unclarity.  
With respect to the updating step, are both first and second status being updated or only one of the first and second status being updated.   
And in addressing the question “what does the update comprise”, the limitation merely recites that the update is…based on the detected conflicting information of the user account.  “Based on” does not mean that the update would include the conflicting information.  “Based on” can just mean that an update occurs when conflicting information is detected.
Regarding the amendment to claims 17-20 with respect to the 35 USC § 101 rejection.  Examiner suggest that the limitation recite “A non-transitory computer readable storage medium”.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 9, 10, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The updating step recited in Claims 1, 9 and 17, is unclear in whether both first and second status are being updated or only one of the first and second status are being updated.  Still remains unclear what the update comprises.  By using “based on”, is the status updated with the detected conflicting information?  Or does just mean that an update occurs when conflicting information is detected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 USC 101.  The claims recite “computer readable medium”.   The claims fail to place the invention squarely within one statutory class of invention.  Both Specification and Claims fails to describe the “computer readable medium” to be part of a physical article or object such as a tangible or non-transitory storage medium.  As such the broadest reasonable interpretation of the term medium, is interpreting the recited medium to comprise non-statutory subject matter such as carrier waves, signals, transmission media, and the like.  Examiner suggest that the limitation recite “A non-transitory computer readable storage medium”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ventura et al. (US 20180101842 A1) in view of ROHN (WO 2006055975 A2).
Regarding claim 1, Ventura et al. (US 20180101842 A1)
a data control device, comprising: a network interface configured to communicate with a provisioning service device, at least by (paragraph [0052], Fig. 2, Ref. 220, “communications interfaces 220 for communicating with various computing entities”)
wherein: the provisioning service device is configured to modify a user account, at least by (paragraph [0061] describes a computing entity (e.g. provisioning service device) configured to (e.g. modify a user account) through user interactions for creating new user accounts, request data access to be granted for a user account etc.)
and the provisioning service device is associated with a group within an enterprise, at least by (paragraph [0063] which describes the user accounts being accessed (e.g. associated with) by computing entities, and/or groups associated with an organization/company (e.g. enterprise))
a memory operable to store: a status log configured to store current status information for user accounts, wherein the current status information comprises a plurality of account identifiers that are each linked to a current status for a user account, at least by (paragraph 0107 and 0108] which describes user directory activity ledger (e.g. status log) with corresponding public keys with identifies user accounts linked information about the accounts (e.g. current status for a user account).
and a processor operably coupled to the network interface and the memory, configured to: receive account status information of the user account from the provisioning service device, wherein the account status information comprises: an account identifier for the user account, at least by (paragraph [0075 and 0076] which describes receiving FSM record and/or message set which includes account identifier for the user account and information/data (see para. 0107)
and a first current status for the user account, at least by (paragraph [0072] “the record fields may comprise an event field configured for identifying the event and/or event type, one or more domain object fields identifying one or more domain objects and/or a current state corresponding to each of the identified domain objects”)
query the status log using the account identifier to determine a second current status of the user account, at least by (paragraph [0067, 0130] describes retrieving the status of new inbound events related to updates to the user account based on account identifier and corresponding event records stored in the user directory activity ledger (see para. 0090, 0107))
compare the first current status for the user account from the provisioning service device to the second current status of the user account in the status log; determine the first current status for the user account from the provisioning service device does not match the second current status of the user account in the status log based on the comparison to detect conflicting information of the user account, wherein the conflicting information is detected between the current status information of the user account int eh status log and the account status information of the user account in the provisioning service device; and update one of the second current status of status log the first current status of the provisioning service device based on the detected conflicting information of the user account in response to determining that the first current status for the user account from the provisioning service device does not match the second current status of the user account in the status log, at least by (paragraph [0067, 0094, 0097, 0112, 0118] describes the ability to update an account at the second node that corresponds with updates in the user directory activity ledger, based on the outcome of the matching engine.  Such as updating the account name to a new account name)
While a matching engine is described for updating an account at the second node, Ventura fails to specifically describes that the matching engine: determine the first current status for the user account from the provisioning service device does not match the second current status of the user account in the status log based on the comparison to detect conflicting information of the user account, wherein the conflicting information is detected between the current status information of the user account int the status log and the account status information of the user account in the provisioning service device; and update one of the second current status of status log the first current status of the provisioning service device based on the detected conflicting information of the user account in response to determining that the first current status for the user account from the provisioning service device does not match the second current status of the user account in the status log.
However, ROHN (WO 2006055975 A2) teaches the above limitations at least by (paragraph [0021-0023] which describes comparing a first and second data related to a user’s account to determine a discrepancy (e.g. comparison to detect conflicting information of the user account… determining that the first current status for the user account from the provisioning service device does not match the second current status of the user account in the status log).  Further more at least one of the first data and second data is modified based on the detected discrepancy (e.g. update one of the second current status of status log the first current status of the provisioning service device based on the detected conflicting information of the user account).  Paragraph [0026-0029] describes the first data, as the claimed first current status for the user account from the provisioning service device, as it provides the position record (e.g. current status) at particular days/current day.  Paragraph [0030-0031] describe the second data, as the claimed second current status of the user account in the status log, as it provides a record of transactions over a period of time for the account (e.g. status log))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of ROHN into the teaching of Ventura as they relate to updating accounts and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing the ability to reconcile inaccuracies in account data as taught by ROHN in para. 0018.
As per claim 2, claim 1 is incorporated and Ventura fails to disclose:
wherein updating one of the second current status of the status log and the first current status of the provisioning service device comprises: determining to update the second current status of the status log; identifying a difference between the first current status for the user account from the provisioning service device and the second current status of the user account in the status log; determining modification instructions for modifying the second current status of the user account in the status log based on the identified difference; generating a service request that comprises the modification instructions; and processing the service request to update second current status of the status log
However, ROHN (WO 2006055975 A2) teaches the above limitations at least by (paragraph [0049] describes the updating the second data, as the comparison between the first and second data shows a difference between the current status of account with a discrepancy of -25 for holding A.  The determined modification is a missing “Buy” transaction in the second data, and the correctio updates the second data with adding transaction “Buy” of 25 units.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of ROHN into the teaching of Ventura as they relate to updating accounts and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing the ability to reconcile inaccuracies in account data as taught by ROHN in para. 0018.
As per claim 3, claim 2 is incorporated and Ventura further discloses:
wherein: the memory is further operable to store: a service request log configured to store information associated with received service requests for modifying user accounts; an event log configured to store processing status information for service requests; and processing the service request comprises: adding an entry in the service request log in response to receiving the service request, wherein the entry in the service request log comprises information from the service request; adding an entry in the event log in response to receiving the service request, wherein the entry in the event log indicates that the service request that was received; and adding an entry in the event log after processing the service request, at least by (paragraph [0091] “event logged by an FSM record stored in a block of the distributed ledger” see also, paragraph [0107 and fig. 11)
As per claim 4, claim 1 is incorporated and Ventura fails to disclose:
wherein updating one of the second current status of the status log and the first current status of the provisioning service device comprises: determining to update the first current status of the provisioning service device; identifying a difference between the first current status for the user account from the provisioning service device and the second current status of the user account in the status log; determining service instructions that identify actions for the provisioning service device to perform on the user account; generating a service request that comprises the service instructions; and processing the service request to send the service instructions to the provisioning service device, 
However, ROHN (WO 2006055975 A2) teaches the above limitations at least by (paragraph [0054] describes correction to the position record of the account, which is the described first data (e.g. determining to update the first current status of the provisioning service device).  One of ordinary skill in the art at the time of the invention would understand that that similar comparisons described in paragraph [0049 between the first and second data shows a difference between the current status of account and in correcting the position record, a  determined modification in the first record would be identified form the comparison, and the correction updates first data would occur to reconcile the discrepancy.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of ROHN into the teaching of Ventura as they relate to updating accounts and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing the ability to reconcile inaccuracies in account data as taught by ROHN in para. 0018.
As per claim 5, claim 4 is incorporated and Ventura further discloses:
wherein: the memory is further operable to store: a service request log configured to store information associated with received service requests for modifying user accounts; an event log configured to store processing status information for service requests; and processing the service request comprises: adding an entry in the service request log in response to receiving the service request, wherein the entry in the service request log comprises information from the service request; adding an entry in the event log in response to receiving the service request, wherein the entry in the event log indicates that the service request that was received; and adding an entry in the event log after processing the service request, , at least by (paragraph [0091] “event logged by an FSM record stored in a block of the distributed ledger” (e.g. adding an entry in the event log in response to receiving the service request, wherein the entry in the event log indicates that the service request that was received; and adding an entry in the event log after processing the service request), paragraph [0112] which describes a command to update/edit the user information which updates the information/data of the user account accordingly”
As per claim 6, claim 1 is incorporated and Ventura further discloses:
wherein determining the first current status for the user account from the provisioning service device does not match the second current status of the user account in the status log comprises: identifying a first set of account settings based on the first current status for the user account from the provisioning service device; identifying a second set of account settings based on the second current status of the user account in the status log; and determining that the first set of account settings are different from the second set of account settings, at least by (paragraph [0067, 0094, 0097, 0112, 0118] describes the ability to update the account represented by the user directory activity ledger with the update information, based on the outcome of the matching engine to update the mismatching information with the current update request.  Such as updating the account name to a new account name)
As per claim 7, claim 1 is incorporated and Ventura fails to disclose:
wherein determining the first current status for the user account from the provisioning service device does not match the second current status of the user account in the status log comprises: identifying a first account balance based on the first current status for the user account from the provisioning service device; identifying a second account balance based on the second current status of the user account in the status log; and determining that the first account balance is different from the second account balance.
However, ROHN (WO 2006055975 A2) teaches the above limitations at least by (paragraph [0022-0023] which describes comparing a first and second data related to a user’s account to determine a discrepancy (e.g. determining the first current status for the user account from the provisioning service device does not match the second current status of the user account in the status log comprises).  Paragraph [0049] describes the updating the second data, as the comparison between the first and second data shows a difference between the current status of account with a discrepancy of -25 for holding A (e.g. identifying a first account balance based on the first current status for the user account from the provisioning service device; identifying a second account balance based on the second current status of the user account in the status log; and determining that the first account balance is different from the second account balance)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of ROHN into the teaching of Ventura as they relate to updating accounts and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing the ability to reconcile inaccuracies in account data as taught by ROHN in para. 0018.
As per claim 8, claim 1 is incorporated and Ventura further discloses:
wherein determining the first current status for the user account from the provisioning service device does not match the second current status of the user account in the status log comprises: identifying a first set of accounts based on the first current status for the user account from the provisioning service device; identifying a second set of accounts based on the second current status of the user account in the status log; and determining that the first set of accounts is different from the second set of accounts, at least by (paragraph [0067, 0094, 0097, 0112, 0118] describes the ability to update the account represented by the user directory activity ledger with the update information, based on the outcome of the matching engine to update the mismatching information with the current update request.  Such as updating the account name to a new account name)
Claims 9, 10, 11, 12, 13, 14, 15, 16 recite equivalent claim limitations as claim 1, 2, 3, 4, 5, 6, 7, 8 above, except that they set forth the claimed invention as a method; and Claims 17, 18, 19 and 20 recite equivalent claim limitations as claim 1, 2, 4 and 6 above, except that they set forth the claimed invention as a computer program comprising executable instructions stored in a non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        9/2/2022